Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered September 18, 1989, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant’s sentence as a second felony offender to an indeterminate prison term of 5 to 10 years on each count of the indictment to which he pleaded guilty was in accordance with the plea-bargain agreement. Furthermore, the sentences were made to run concurrently. Given defendant’s previous criminal record and the fact that the sentence was less than the maximum which could have been imposed, his claim that the sentence was harsh and excessive is rejected (see, People v Du Bray, 76 AD2d 976).
Judgment affirmed. Mikoll, J. P., Yesawich, Jr., Levine, Mercure and Crew III, JJ., concur.